                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                 :
                                              : 3:17-CR-00258
                                              : (Judge Mariani)
           v.                                 :
                                              :
     LARRY GILLIAM                            :

             GOVERNMENT’S MEMORANDUM OF LAW

        IN SUPPORT OF MOTION FOR RECONSIDERATION


     The United States of America, by and through counsel, UNITED

STATES ATTORNEY DAVID J. FREED, and Todd K. Hinkley,

Assistant United States Attorney, states the following in support of

reconsideration of this Honorable Court’s Memorandum Opinion dated

August 7, 2020. Doc. 103.

     Procedural History

     The defendant, Larry Gilliam filed a Motion to Suppress Physical

Evidence on June 4, 2018. Doc. 36. The same was accompanied by a

brief in support. Doc. 37. Thereafter on July 18, 2018, the Government

responded by filing a brief in opposition. Doc. 40. Gilliam filed a reply

to the brief in opposition, and by Order dated November 9, 2018, the

Court directed Gilliam to file a supplemental brief in support of his

                                    1
motion to specifically address his request for a hearing pursuant to

Franks v. Delaware, 438 U.S. 154 (1978). Doc. 42. Gilliam complied on

December 7, 2018. Doc. 45. The Government filed a brief in opposition

on March 27, 2019. Doc. 53.

      A suppression hearing was held July 23, 2019, at the conclusion of

which the Court requested counsel file supplemental briefs within 28

days of the publication of the suppression hearing transcript. The

parties thereafter filed supplemental briefs, the Government on October

7, 2019 (Doc. 96), and in response the defense on November 4, 2019

(Doc. 102).

      The Court issued an order granting the defendant’s Motion to

Suppress on August 7, 2020, (Doc. 104) accompanied by a Memorandum

of Opinion (Doc. 103).

      The Government moves the Court to reconsider its decision, citing

clear error of law or fact.

      Argument

      “[A] motion for reconsideration is ‘not to be used as a means to

reargue matters already argued and disposed of or as an attempt to




                                    2
relitigate a point of disagreement between the Court and the litigant.’” 1

Qazizadeh v. Pinnacle Health System, 214 F.Supp.3d 292, 295 (M.D.

Pa. 2016) citing Ogden v. Keystone Residence, 226 F.Supp.2d 588, 606

(M.D. Pa. 2002). It “should not be used to try to get a ‘second bite at the

apple,’, or to raise new arguments or evidence that could have been

proffered prior to the issuance of the order in question.” Qazizadeh, 214

F.Supp. 3d at 295-96, quoting Kropa v. Cabot Oil & Gas Corp., 716

F.Supp.2d 375, 378 (M.D. Pa. 2010) and McDowell Oil Serv., Inc. v.

Interstate Fire & Cas. Co., 817 F.Supp. 538, 541 (M.D. Pa. 1993). The

Third Circuit has repeatedly held that “[t]he purpose of a motion for

reconsideration is to correct manifest errors of law or fact or to present

newly discovered evidence.” Max’s Seafood Café v. Quinteros, 176 F.3d


1 Despite there being no Federal Rule of Criminal Procedure specifically
authorizing them, it is settled that “Motions for reconsideration may be
filed in criminal cases.” United States v. Fiorelli, 337 F.3d 282, 286 (3d
Cir. 2003). Much of the law relied upon by the Court of Appeals and
district courts in the Third Circuit deciding these motions in criminal
cases comes from the civil sphere, where they are far more common.
The Middle District of Pennsylvania’s Local Rules expressly provide for
Motions for Reconsideration. LR 7.10 provides that, “Any motion for
reconsideration or reargument must be accompanied by a supporting
brief and filed within fourteen (14) days after the entry of the order
concerned.”



                                     3
669, 677 (3d Cir. 1999), citing Harsco Corp. v. Zlotnicki, 779 F.2d 906,

909 (3d Cir. 1985).

     Accordingly, the party seeking reconsideration must show at least

one of the following grounds: “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not

available when the court granted the motion…; or (3) the need to correct

a clear error of law or fact to prevent manifest injustice.” Quinteros,

176 F.3d at 677, citing North River Ins. Co. v. CIGNA Reinsurance Co.,

52 F.3d 1194, 1218 (3d Cir. 1995).

     Here, the Government being mindful of the limited purpose for

such motions is compelled to request reconsideration given clear error of

law or fact in the Court’s Memorandum Opinion that if uncorrected will

result in manifest injustice.

     A. Contrary to the finding of the Court, the Government provided
        specific argument, based on evidence in the record to support
        the proposition that adult individuals living in a house where a
        dangerous drug may be present gives rise to a “true emergency”
        in Fourth Amendment Terms.

     As noted in the Memorandum Opinion, the Court chose to focus on

arguments regarding the police’s belief that exigent circumstances

existed to conduct a cursory search of the residence only as it related to


                                     4
a concern for the safety of the Defendant’s children. (Doc. 103 at 28).

In so deciding, the Court noted that “the Government presents no

specific argument, beyond the existence and dangerousness of the drug,

regarding the need to protect individuals other than Defendant’s

children. Because the Government has provided no authority to

support the proposition that adult individuals living in a house where a

dangerous drug may be present gives rise to a “true emergency” in

Fourth Amendment terms … the Court will focus on the arguments

regarding Defendant’s children.” Id. (Citation omitted.)

     But a review of the record shows that the Government during the

suppression hearing and in its Supplemental Brief offered evidence of

record, argument, and case law in support of the police officers’

reasonable belief that exigent circumstances existed to enter the

residence to protect all individuals who might be present. The

uncontested testimony and evidence presented at the hearing

demonstrated that (1) carfentanil can be absorbed through simple skin

contact, or if being handled improperly may become airborne; (2) that

the search of the residence the next day pursuant to a search warrant

was conducted by the Pennsylvania State Police Clan Lab team


                                    5
utilizing full protective gear designed to protect these adult law

enforcement officers from exposure; and (3) that after that court-

authorized search was complete a notice was posted at the residence

that advised the public of the risk of exposure to dangerous substances

inside the residence (Doc. 96 at 20).

     Both police officers testified about the danger of exposure to

carfentanil, and the Government offered into evidence Exhibit 5—the

Pennsylvania Criminal Intelligence Center’s bulletin warning law

enforcement officers about the potential harmful effects associated with

carfentanil. Gov. Exhibit 5. That bulletin indicated that “carfentanil,

an analogue of fentanyl that is 100 times stronger then fentanyl and

one of the most potent opioids known and commercially available, is

believed to be the cause of multiple overdoses in the Commonwealth

resulting in three deaths.” Id. The bulletin goes on to explain

“[c]arfentanil is typically used by veterinarians to sedate elephants and

other large animals; it is not approved for use in humans. When

handling carfentanil, veterinarians wear personal protective equipment

including face masks, gloves, and aprons. First responders and medical

personnel should use extreme caution when handling drugs, syringes,


                                        6
or other evidence since as little as a microgram, 1/1,000,000 of a gram,

can affect a human. Naloxone will reverse a carfentanil overdose, but it

requires multiple doses according to reports from emergency personnel.”

Id. In the recommendation section of the bulletin, it notes that “The

Center for Disease Control (CDC) National Institute for Occupational

Safety and Health (NIOSH) … recommendations include the use of 5

mm nitrile gloves and P-100 masks. It is recommended that first

responders take the necessary steps to protect themselves when

handling powder-like substances or suspected heroin that may contain

fentanyl or fentanyl analogs.” Id. Police testified that they had read the

warning-bulletin prior to deciding how best to provide for the safety of

any person who might be exposed to carfentanil during the buy/bust

operation or in the residence where Gilliam was staying. Hr’g Tr. at 61

– 63; 135. The bulletin indicates that carfentanil endangers any person

who might be exposed to it, not just children. Gov. Exhibit 5.

     The Court says in its decision that the Government provided no

authority to support the proposition that adult individuals living in a

house where dangerous drug may be present gives rise to a “true

emergency” in Fourth Amendment terms. Doc. 103 at 28 (citations


                                    7
omitted). However, in its brief the Government cited, among other

cases having to do with exigent circumstances to justify entry of

residences to secure adults from possible harm, the First Circuit case of

Hill v. Walsh, 884 F.3d 16 (1st Cir. 2018). Hill involved the entry of

police into a residence when they believed a 28 year old resident was in

danger of overdosing. Hill 884 F.3d at 18. In so finding the Hill Court

clarified the so-called “emergency aid exception to the warrant

requirement” to “mean that officers seeking to justify their warrantless

entry need only demonstrate ‘an objectively reasonable basis for

believing’ that ‘a person within [the house] is in need of immediate aid.”’

Id. at 19.

      As mentioned above, both Officer Palka and Officer Ference

testified about the lethal properties of carfentanil to any individual

regardless of age – including the possibility that the carfentanil may

become airborne as a hazard. Officer Palka testified that, “When

carfentanil and fentanyl started coming around and started being

mixed with heroin, we got orders from the Luzerne County District

Attorney to not field test any of those powders anymore, just because of

the fact that if they just become airborne, they can get into your system


                                     8
and you can die immediately.” Hr’g Tr. at 61. Officer Palka went on to

state that “[he and other law enforcement officers] were hearing stories

of officers that would get on a traffic stop, and all of a sudden, a powder

would be around, they would get it on their scanner and inhale it and

overdose, and the other officers would have to use narcan to bring them

back. So, yes, everybody was on edge about it for sure.” Id. at 62.

Officer Palka was sufficiently concerned that the substances he had

purchased early in the investigation were carfentanil that he took the

unprecedented (in his career) step of driving the substances to the lab

the very next day and requesting an immediate examination to

determine if he was dealing with carfentanil. Id. at 64 – 65. When

Officer Palka confirmed that he was dealing with carfentanil via a

telephone call with the Pennsylvania State Police chemist, he made a

decision to modify his usual approach to these types of investigations.

Id.

      Indeed, the dangerousness of the carfentanil to the public drove

the very conduct of the investigation from the start. Rather than his

preferred method of conducting several buys off of an individual before

making an arrest, Officer Palka’s concern for “any officer who might


                                     9
stop Mr. Gilliam … or people that he’s selling it to, overdosing, him,

himself touching it, anybody that comes into contact with that,” led to

the police’s decision “to get it off the street quickly, do a bust buy and be

over, rather than trying to do several controlled buys like we would

normally do.” Id. at 65 – 66.

     Therefore, the Court erred in stating that the Government

provided no support or argument for exigent circumstance related to

both children and adults at the Gilliam residence. The record says

otherwise.



     B. The Court’s credibility findings and determination that
        Government law enforcement witnesses were “less than
        credible” is unsupported by the record, and overlooks evidence
        to the contrary.

     As stated above, one legitimate purpose for a motion of

reconsideration is the need to correct a clear error of law or fact to

prevent manifest injustice.” Quinteros, 176 F.3d at 677, citing North

River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

1995) (emphasis added). The Court’s Memorandum Opinion, to the

extent it finds that Officer Palka’s and Officer Ference’s testimony was

not credible, is unsupported by the record and contrary to the “weight of

                                     10
the evidence” offered at the suppression hearing, “together with

[reasonable] inferences, deductions, and conclusions to be drawn

therefrom. United States v. Britton, No. 1:13-CR-0014, 2013 WL

1856532. At *1 (M.D. Pa. May 2, 2013), aff’d, 608 F. App’x 111 (3d Cir.

2015) (citing United States v. Staten, 181 F. App’x 151, 156 (3d Cir.

2006)).

     The Court’s finding that these law enforcement officers were less

than credible in their testimony at the hearing where they explained

why they conducted a protective sweep and cursory search of Gilliam’s

residence—due to a concern for the safety of Gilliam’s young children

and any adults who might be present—has potentially serious

ramifications well beyond the suppression of evidence in this single

case. Such findings may have lasting negative consequences to the

professional law enforcement careers of both officers, who have

unblemished professional records and outstanding professional

reputations. An officer’s credibility, integrity, and honesty are central

to his ability to successfully practice as a law enforcement officer. In

this case, there is no evidence that either officer acted other than out of

a sincere belief that exigent circumstances existed. And the record is


                                     11
replete with both officers expressing a genuine concern for the safety of

Gilliam’s children and any person who might be exposed to carfentanil.

The Government contends that under the circumstances and evidence

presented at the hearing, the officers’ belief was reasonable and the

evidence should not have been suppressed.

     The record in this case shows that the police were genuinely

concerned about the danger presented to anyone in the residence—

children or adults—by the presence of carfentanil in the residence.

Perhaps the most compelling evidence of this concern came from the

testimony of the adult who first confronted the police after they entered

the residence—a defense witness at the hearing—who stated that the

very first thing police did upon entering the residence was ask, “Where

are the children at?” Indeed, the Court in its opinion acknowledges that

“some of the actions taken by police during the investigation

demonstrate a belief that the children could be in danger” (Doc. 103 at

33) (emphasis in original), and that the “facts are consistent with an

attempt to locate Defendant’s children,” and that Officer Ference’s

question about children “may be demonstrative of genuine concern for

the well-being of Defendant’s children or any children present in a


                                    12
residence. . .” (Doc. 103 at 37). Yet the Court concludes that the officers

were not credible in expressing that concern for safety. This conclusion

was unwarranted based on the record in this case.



     C. The Court’s determination that the affidavit of probable cause
        to search the residence was misleading due to material
        omissions is not supported by the record.


     This Court in its opinion ruled that there were material omissions

related to the search warrant affidavit of probable cause that misled the

magistrate in determining whether probable cause existed to search the

residence, and that those omissions precluded a finding that the good

faith exception applied in this case. Initially, the Court in its opinion

appears to conflate the search warrant affidavit of probable cause—

which was for the purpose of searching the residence for drugs and

related evidence after some items were observed by police in plain view

during the protective sweep—with the earlier protective sweep during

which police looked for Gilliam’s children. The material omissions cited

by the Court that were not included in the affidavit of probable cause—

omissions related to conversations about Gilliam’s children—were not

relevant to a determination of whether there was probable cause that

                                     13
drugs and drug-related evidence would be found at the residence. The

affiants needed only to state that they entered the residence based on

exigent circumstances and observed in plain view the items that they

noted in the affidavit. Yet the Court found that the affiants misled the

magistrate by not including conversations about Gilliam’s children. And

the Court held that due to those material omissions, the good faith

exception did not apply in this case.

     The Court explained that the good faith exception does not apply,

“… particularly … when the Affidavit is reviewed to assess whether the

Magistrate Judge was misled by information contained in the Affidavit

or omitted from it.” Doc. 103 at 55. In one instance, the Court cited as

a material omission a fact that was actually included in the affidavit of

probable cause. At the suppression hearing, Officer Palka testified that

he was bluffing during the conversation when he advised the Defendant

that he had followed him to his residence and knew his North Main

Street address. Doc. 103 at 55. The Court points to the recitation of

this conversation in the affidavit and concludes that it misled the

district justice to believe that Officer Palka actually knew the precise

residence on North Main Street where the defendant was staying


                                    14
because the reference to “bluffing” was omitted from the affidavit. Id.

The Court concludes that such an omission was “disingenuous” of

Officer Palka for his failure to advise the Magistrate Judge that he was

bluffing and did not know at that time in the investigation the

Defendant’s actual North Main Street address. Id. But this overlooks

the fact that in the paragraph of the affidavit immediately following the

conversation characterized by the Court as “disingenuous” and as

“omitting” important facts, Officer Palka expressly told the district

justice that at that point in the investigation “officers still did not know

an actual address on North Main Street for Mr. Gilliam . . .” Gov.

Exhibit 1 at 8.

     The Memorandum Opinion cites other “facts” that the Court faults

Officers Palka and Ference for omitting from the affidavit to include: (1)

that the investigation had contact information for Connie Overstreet;

(2) that the affidavit failed to include a timeline; and (3) that the

affidavit failed to include the fact that they were informed upon

entering 374 North Main Street that there were no children in the

house. Doc. 103 at 57. None of these “omitted” facts, however,

undermine the finding or probable cause. Nor would inclusion of this


                                     15
information have undermined the probable cause to issue the warrant.

Indeed, as noted above, the Court seems to conflate the purpose of the

search warrant in its discussion regarding these “omitted” facts with

the protective sweep and search for the children that occurred prior to

the search warrant. The search warrant application and affidavit serve

the purpose of advising the independent district justice of the facts

sufficient to demonstrate that there is probable cause to believe that

there is evidence of a crime located at the particular place subject to

search. Ill. V. Gates, 462 U.S. 213, 238 (1983) (Probable cause to search

means “a fair probability that contraband or evidence of a crime will be

found in a particular place.”).   In this case, the only facts necessary for

that purpose had to do with whether or not there was probable cause to

believe there would be evidence of illegal drug distribution located at

Gilliam’s residence. Every “omitted” fact cited by the Court has to do

with the Court’s concern of whether or not exigent circumstances

existed at the time of law enforcement’s initial entry of the residence

the previous day. Or more precisely, the “omitted” facts may suggest

whether or not law enforcement were sufficiently vigorous in its

investigation to determine where the Defendant’s children were located.


                                     16
Such facts, however, were irrelevant for purposes of obtaining the

search warrant – though they may become relevant at a later time to

determine if evidence that was found during the execution of the search

warrant was “fruit of the poisonous tree” as a result of the

circumstances of the initial entry by police the previous day.

     Furthermore, none of the “omitted” facts if added to the affidavit

of probable cause would have undermined the probable cause to search

the residence for evidence of illegal drug activity.

     Taking each of these omitted facts in turn:

     (1) The affidavit did not include the fact that the investigation had

        contact information for Connie Overstreet. However, the

        affidavit did inform the district justice that the Defendant

        wished to contact Overstreet by telephone in order to check on

        the status of his children. Gov. Exhibit 1. What is more, had

        the affidavit contained the more complete information (not just

        that the investigation had Overstreet’s contact information) of

        Officer Ferences’s telephone call consistent with his incident

        report and hearing testimony, the district justice would have

        been informed that investigators had a telephone conversation


                                     17
  with Overstreet and that she was not willing to provide

  information as to the whereabouts of the Defendant’s children.

  Such evidence has no bearing on probable cause to believe

  contraband may be located at the place to be searched. If

  anything, inclusion of the “omitted” facts strengthens the

  “exigent circumstances” to justify the initial protective sweep –

  something that is of concern to this Court but not relevant to

  the reviewing district justice.

(2) The affiants did not include a timeline in the affidavit which

  would have shown that the “welfare check” occurred long after

  they allegedly learned that Defendant’s children were in the

  house on North Main Street. This assertion is factually

  inaccurate and unsupported by the record. In the first

  instance, the affidavit consists of six pages of single space text

  which outlines the investigation in narrative giving the district

  justice sufficient information as to the extent of the

  investigation and how it developed. What is more, there is no

  long gap between discovery of the Defendant’s actual address

  on North Main Street and the welfare check of the children and


                              18
others present in the house. As is clear from the affidavit, even

prior to the buy-bust of the Defendant, investigators were

attempting to locate his address by driving in the area and

looking for vehicles associated with him. Gov. Exhibit 1. After

the defendant’s arrest he and his vehicle were transported to

Kingston PD, and officers were dispatched in an attempt to find

his children by looking for other vehicles associated with the

defendant and finding his residence. Hr’g Tr. at 75, 131.

Officer Ference and another officer conducted knock and talks

at the residences near North Main and Elm streets to see if

anyone knew where the Defendant lived or if there were any

children alone in an apartment. Id. Officers were not initially

successful in finding the residence or the children. Id. at 132.

Back at the Kingston PD, Officer Palka spoke to the Defendant,

who did not provide his address, but indicated that his children

were home alone. Id. After this interaction in the narrative of

the affidavit, the district justice was informed that Sgt. Brown

from the Edwardsville Police Department was at the Kingston

PD on other business and noticed the Defendant in lockup. Id.


                           19
Sgt. Brown informed Officer Palka that the Defendant was

stopped in a particular Toyota vehicle earlier in the day. Id.

“Officers still did not know an actual address on North Main

Street for Mr. Gilliam” so that this information was conveyed to

numerous State, Local and Federal authorities that were

assisting the investigation. Id. Officers began to search the

area of North Main Street for this vehicle. Id. “Officer Miller ...

spotted the Toyota” and so advised Officer Ference, who in turn

noticed that only one house in the area had its lights on, which

was adjacent to the vehicle located at 374 North Main Street.

Id. Even at this point, officers were not certain that 374 North

Main Street was correct, and approached and knocked on the

door of the house. Id. No one answered. Id. Officers then

used one of the keys confiscated from the Defendant at the time

of his arrest to see if it would fit in the lock and turn the door.

Id.; Hr’g Tr. 136 – 137. Until the key turned the lock officers

still had not identified the Defendant’s residence, where they

believed his children would be found in the presence of

carfentanil. Id. According to Officer Ference’s testimony,


                             20
which is consistent with the information in the affidavit, once

the door was open officers announced themselves yet again and

saw an individual move inside the home. Id. They immediately

conducted a welfare check to see if there were any children

present. Thus, it is clear that a timeline would not have alerted

the district justice that there was a “long delay” from the

discovery of the Defendant’s home address and the welfare

check on the Defendant’s children. The police only discovered

Gilliam’s residence when they turned the key in the lock—and

then they immediately began to look for the children.

  The only purpose a time-line would have served in the

affidavit would have been to demonstrate to the district justice

that the information in the affidavit to support the search was

not stale. This, of course, was not an issue where police saw

drug evidence in plain view and the residence was secured

pending a search warrant which was granted within 24 hours.

     (3) The affiants did not include the fact that they were

informed upon entering 374 North Main Street that there were

no children in the house. While it is true that the affidavit did


                           21
not include the fact that officers asked individuals present at

the time of the welfare check whether there were children

present, the affidavit informed the district justice that “[o]ne of

Gilliam’s keys fit the front door lock and opened the door.

Officers entered the house and conducted a sweep to look for

the children. Officers encountered several people inside but no

children. Gov. Exhibit 1 (emphasis added). The Government

fails to understand how the “omitted” fact is meant to mislead

the district justice when the affidavit states that no children

were present at the time of the welfare check. As for the officers

conduct in continuing the welfare search after having been

advised by some unknown resident that children are not

present, had the officers simply taken this person’s word and

stopped their search they would have been seriously negligent

in their duty to protect any child potentially present in the

house – as well as adults who may have been exposed to

carfentanil. But as noted above, the circumstances surrounding

the protective sweep and initial search for children were not

relevant to an affidavit of probable cause that sought


                            22
        authorization to search for drugs and related evidence after the

        initial search for the children had already occurred.



     In finding that Officers Palka and Ference were less then credible

in their testimony the Court does not rely on any testimony or evidence

that contradicts any prior statement made by either officer. Rather, the

Court formulates hypotheticals concerning how the Court would have

conducted the investigation, points out that the officers failed to follow

its preferred methods, and then equates such failure to proof that

officers were less than credible. An example of this can be seen in the

Court’s formulation and reliance on the interaction of investigating

officers with Connie Overstreet. Both Officer Palka’s and Officer

Ference’s testimony is consistent with prior police reports and with

each other’s testimony concerning Connie Overstreet. Officer Palka

received information from the Defendant regarding Overstreet’s

telephone number and conveyed that information to Officer Ference –

the officer who was in Wilkes-Barre and attempting to locate the

Defendant’s children. Hr’g Tr. 78; 132 – 133. In the Court’s view and

findings, the fact that Palka did not more fully explore with the


                                    23
Defendant Overstreet’s connection with the children prior to conveying

Overstreet’s contact information to his colleague undermines Officer

Palka’s otherwise consistent testimony. Doc. 103 at 38. Similarly, the

Court faults Officer Ference for failing to ask its preferred questions

during his telephone conversation with Overstreet, and as a result

assumes the officers’ testimony is at best “curious.” Doc. 103 at 39. It is

no doubt true that the investigation may have benefited from more

probing questioning by these officers. However, questions or actions

that occur to the Court long after the fact and from the benefit of

hindsight should not be used to make a determination about the

credibility of these officers or their sincere belief that children may have

been in danger at the residence. Officers were faced with a fast moving,

dynamic investigation, and perhaps did not think of every question to

ask or consider every investigative step—that occurred to the Court

with the benefit of hindsight—to take in seeking to safeguard Gilliam’s

children and any other person who might come into contact with this

deadly narcotic. Questioning these officer’s credibility because they

were not as effective as they could have been or did not take steps that

the Court in hindsight thought they should, is both unfair and more


                                     24
importantly, has nothing to do with whether the testimony “reflects an

ability to accurately recollect matters at hand, the extent to which the

testimony is corroborated or contradicted by other evidence, and

whether the testimony withstands a common sense test of reason and

logic.” United States v. Murphy, 402 F. Supp. 2d 561, 569 (W.D. Pa.

2005). 2

      The one instance of “inconsistent” testimony cited by the Court to

cast doubt on police credibility is that given by Officer Palka concerning

the plan to locate the Defendant’s children.

      “Palka’s testimony about when a plan was formulated to find
      the children is somewhat conflicting. On direct examination,
      he stated that, before he talked to Defendant, officers began
      to formulate a plan and dispatched Officers Miller and
      Ference to try to find the house on North Main Street
      (because they had a “very strong indication he was living on
      North Main Street”) where they assumed the children were
      when they were not with Defendant at the buy-bust. On
      cross-examination, Palka was asked the following question:
      “The first time-in the search warrant and in the incident
      report – that first time there’s any mention of a plan to find
      the children is after the conversation with Mr. Gilliam

2The Government intends to file a Motion In Limine addressing the
Court’s credibility determinations. The motion will request, among
other relief, that this Honorable Court rule that its credibility findings
related to Officers Palka and Ference in the Memorandum of Opinion
are not Giglio materials subject to disclosure, and that the Court’s
credibility determinations be inadmissible for purposes of impeachment.
See e.g. United States v. Jeanpierre, 636 F.3d 416 (8th Cir. 2011).
                                    25
     supposedly takes place at Kingston PD: correct? Palka
     responded “[c]orrect, that’s when we knew we did not have
     the kids.”

Id. Citation omitted. However, as noted above, both Officer Palka and

Officer Ference testified consistently with each other that Officer

Ference was dispatched to Wilkes-Barre to search for the Defendant’s

children after driving the Defendant’s vehicle to Kingston PD. Hr’g Tr.

at 74 - 75; 131. More to the point, in citing to Officer Palka’s testimony

about the apparent conflict in testimony regarding the beginning of the

plan to look for the Defendant’s children, the Court overlooked Officer

Palka’s follow up answer on cross-examination. Id. at 108 – 109.

During this exchange, Defendant’s counsel again asks Officer Palka

whether this plan to find the children was first mentioned in the

incident report or the search warrant. Id. at 108. At that point Officer

Palka explained that “[w]e don’t have everything in the report that

could never – like, never happen or do happen – we have to come upon

the scenario first. If we had the children in the car, there would be no

reason to have a plan to go get the children, they wouldn’t be in danger,

we would have them. So now we knew the kids weren’t in the car or

weren’t with Mr. Gilliam, now we had to try to find where these kids


                                    26
were, especially, since Mr. Gilliam in the cell told me there was two kids

in the house.” Id. The longer exchange gives a better and clearer

explanation that this was an ongoing investigation, and police were

reacting to information as it was happening in real time. As pointed

out by Officer Palka, no report is going to capture every aspect of such a

fast-moving investigation, and it is unfair to attribute to police a lack of

credibility based on this record and under the circumstances of these

events. The record supports that the police officers acted in good faith.

     Based on the above, the Government requests the Court to

reconsider its ruling that the police officers’ belief that an exigency

existed was not reasonable, and reverse its ruling that suppressed the

evidence seized from the residence.

     The Court determined in its opinion that the police officers’

“primary” motivation in entering the residence without a warrant to

conduct a protective sweep was to seize evidence of carfentanil with

which to prosecute the defendant. But given the dangerous nature of

carfentanil, a concern for the safety of anyone present in the residence

and the need to know if carfentanil was present in the residence are not

mutually exclusive since the danger to children and others was the very


                                      27
presence of carfentanil in the residence. As the Court points out in its

Memorandum Opinion, the police had evidence of the Defendant’s

criminal activity to support prosecution as the result of the buy-bust

operation alone. Doc. 103 at 61. They did not need additional drug

evidence to prosecute Gilliam, and by entering the residence in the

manner they did they exposed themselves to potentially serious harm in

their efforts to safeguard anyone, including children, who may have

been in that residence with the carfentanil. Under these circumstances,

the police’s belief that exigent circumstances existed was reasonable.

The police acted in good faith and the evidence should not be

suppressed.


     Conclusion

     Accordingly, the Government respectfully requests the Court

reconsider its ruling that the evidence seized from the defendant’s

residence should be suppressed.

                                  Respectfully submitted,

                                  DAVID J. FREED
                                  United States Attorney

                                  /s/ Todd K. Hinkley

                                    28
Todd K. Hinkley
Assistant United States Attorney
PO Box 309
Scranton, PA 18501-0309
Tel: (570) 348-2800




 29
                     CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on this 21st day of August

2020, I caused the foregoing


   GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF
           MOTION FOR RECONSIDERATION


was electronically filed, and served via ECF on Counsel for the
Defendant, Elliot Smith, Esquire.
                                         /s/ Todd K. Hinkley
                                         Todd K. Hinkley
                                         Assistant U.S. Attorney




                                   30
